DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Halliyal (2002/0142493) in view of Halliyal (6,593,748), Barnes (2004/0026368) and Yada (2013/0189588).
Halliyal teaches an apparatus for controlling one or more thin film deposition devices for depositing a film, comprising (see Fig. 2 and related text):
- Halliyal teaches devices as those for CVD and PVD [0035] – but does not specify many specific components of a system beyond a measurement system and basic deposition system components (see Fig. 2),
- regarding the apparatus, ‘493 teaches that there is a beam source and detector [0040] (including electron beam [0003]) thereby meeting the requirements of the electron gun and electron beam measurement device, but is silent on a shutter;  
- as noted, Halliyal ‘493, though, teaches a system to deposit material and teaches sources including CVD and PVD [0006] – i.e. the source and type is not particularly limited. Yada teaches a system for carrying out a PVD process.  The system includes a substrate heater [0015], and evaporation sources with heaters and shutters [0032].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to combine the method of controlling the process of Halliyal ‘493 with the method and components of depositing a layer of Yada as ‘493 teaches that a PVD process is operable for the measurement and adjustment control system as presented but is silent on the details that are involved in such a system and Yada teaches effective components of such a PVD system for depositing material.  In combing the teachings, one would control any of the process variables of the combined art, including the substrate and source heaters and the shutter, such as the ‘493 is not limited on the variables controlled by the in-situ measurements and those would be understood as among variables that impact the process carried out on a substrate.
- one or more measurement devices (see measurement system, 42) – the sensors and measurement devices are described and understood to measure and sense data that is applied in the process.  The teachings include determining a diffraction pattern to extract information during the deposition [0043].  In regard to the electron beam, Halliyal teaches that an electron beam is one of the operable methods of exposing the surface to the light that is reflected for the measurement process [0003, 68]. It is further noted that Halliyal is not particularly limiting on the measurements and sensor included in the system and method,
- further, the sensors generally include temperature sensors and gas flow sensors – as understood per [0034] – which would reasonably include any temperature sensor such as one to sense the substrate and source temperatures as those are taught as controlled by Yada.  One combining the teachings would apply the sensors of ‘493 to any elements of the combined art.

- a communication interface that communicates with the deposition device, see wherein there is a control system that controls the process [0027], there is therefore necessarily a communication interface to effect such control -see particularly per Fig. 2 where there are arrows between the control system and the measurement system and other sensors 
- one or more sensors, see “other sensors” (60) per figure,
	The system further comprises:
- one or more memories configured to:
	- store a recipe and a first correlation model – see [0053-54] wherein the memory 74 stores the program code that carries out the functions (i.e. recipe) and further includes algorithms to carry out the functions described.  The algorithm is held to meet the requirements of the first correlation models because it uses process condition data, sensing data as per [0053], see also [0026-52] all of which describes the measurement and sensing of data and the use to adjust process parameters.
	In regard to the correlation model being determined from one or more substrates and applied to other substrates, Halliyal teaches multiple layers [0069-70] and is understood to carry out multiple processes and the method is impliedly used to deposit layers on multiple substrates – but does not explicitly teach determining data from one process and applying to a different/subsequent one and also, while generically teaching decision-making does not specifically teach a learning process.  Halliyal ‘748 teaches, however, that it is effective in a CVD process system to obtain data from measurements on a substrate and then apply the data to subsequent processes, see col 5, line 59- col 6, line 9 and col 7, lines 45-67.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the data gathered from the process of Halliyal in a subsequent process as Halliyal ‘748 teaches that it is possible to include algorithms that allow the use of measurement data for subsequent substrates in a process.  The combination of the teachings includes determination of first and any number of substrate process data that is applicable to second and any further number of substrates.  By combining the art, one is not limited to gathering data only one time and would operably continuously apply the data gathered to any number of subsequent substrates.  Though it is considered impliedly taught by the combination of teachings, it is further noted that it is effectively a modification of sequence which is obvious without a showing of criticality, see MPEP 2144.04 IV. C.  Though this is not directly a modification of sequence of adding ingredients, it is analogous as it is the modification of the overall process.  To apply the steps of gathering and calculating data repeatedly would have been obvious to one of ordinary skill based on the combined teachings.
	The combined art meets all of the claim requirements, to further address:
- control the one or more memories – memories are discussed [0033,53] and it is understood that the process is carried out using a recipe,
- receive the information – Halliyal teaches a measurement/sensor and control system and it is well understood that the results are received in order to control the process,
- in regard to the “pre-process” and also the “obtain first in-process...”, the process of the combined art is repeated for any number of substrates, therefore data is a acquired that is considered “pre-process” and then a first substrate and so on, to include the next claimed derivation of “first post process thin-film data”.  Specifically, in regard to the indication of the “predicted state of the thin film”, the prediction is a mental step and presumed to be carried out, but in any case, wherein the combined teachings include analyzing data from a thin film process and then applying it to a subsequent substrate, it is understood that the algorithm makes a prediction about how the modification of process conditions will affect the process/results.  
	As per above, at least the thickness is detected per the combined art and the state of the film is therefore determined as indicated.
Furthermore, in regard to the models being “learned”, the step is a further mental step but, in any case the teachings of Barnes are further applied.  Barnes teaches that using detective intensities of reflectively diffracted light (see background), it is operable to provide a neural network in order to make decisions about the process, see [0024-28].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the neural network of Barnes in the combined method of Halliyal as the Halliyal references generally teach decision-making in Barnes teaches that a neural network is useful for analyzing diffraction data. By combining the art, it is well understood that using a neural network would include gathering data in order to train the neural network and form a correlation as claimed.
	Regarding claim 2, the step is a mental step and understood to be met by the teachings.  The claim does not require any further structure of the apparatus and/or action to be taken by the processor.  The processor is not limited on the algorithms applied and further the teachings include a ‘simulation’ [0047] which impliedly teaches that a probability is determined of process conditions yielding a certain result.
	Regarding claim 3, the teachings include a display, a load system, a positioning system, a power supply and an oxidation any of which broadly meet the requirements of an “output system” as they are all controlled by the control system. In regard to the particular step of indicating a probability, this is a mental step and wherein Halliyal teaches providing feedback and displaying results on the display 80 including feedback of the process [0054].
	Regarding claim 4, as per above, the teachings include multiple layers and continuous feedback, therefore the ‘pre-processed’ measurement data is taken and converted into film conditions on an ongoing basis, by the noted algorithms.
	Regarding claim 5, as per above, Halliyal continuously takes data (i.e. plurality of substrates) and applies algorithms – not being limited on the amount of data processed or the number of algorithms applied, and specifically teaching “algorithms” therefore teaches a second algorithm (i.e. second correlation model).
	Regarding claim 7, as per claim 15, the teachings include displaying the measured thickness.  
	Regarding claims 8 and 9, as per above, Halliyal derives process change data continuously and it is understood to be matched against specification data (i.e. expected and/or desired results) in order to effect process changes.  Further to claim 9, the clause “which make the probability equal to or larger than a reference value” is a conditional clause and the teachings are understood to apply to any result of such a probability (including wherein it is equal to or larger than the reference value).
	Regarding claim 12, the teachings include PECVD, MOCVD and PVD [0035].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halliyal, Halliyal and Barnes in view of Nakano (2002/0088400).
	Regarding claim 10, Halliyal does not teach acquiring data from a server, but Nakano teaches that it is operable to transfer data regarding system and film performance via a server [0517] in a plasma processing system (abstract).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the server of Nakano to transfer data as taught by Halliyal as Nakano teaches a server is viable method of holding and transferring such data.  It is understood that to talk to the server there would be some type of application program interface.
	Regarding claim 11, as per above, the teachings include a continuous use of the process data for determining process variables.


Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.  Applicants have overcome the previously applied 112 rejections by the claim amendments.  
In regard to the arguments that Barnes does not teach the derivation of first post-process film conditions because Halliyal ‘748 is relied on to teach that data from measurements is applied from one process to another (see p7 of non-final rejection).  Barnes is then relied on to link an actual learning process – not to teach the entirety of the “feature” noted by applicants.  
In regard to further arguments about the teachings of ‘748 – it is noted that while the claim requires a predicted state using particular data – this step is still a mental step.  The claim limitations are met without actually effecting any change in the process conditions and also without effecting any change in the film.  The claims, as written, require that predictions are made but since there is no actual requirement for a change in the process, there is no requirement of the prior art to carry out the same.  The prior art is capable of making measurements and making adjustments to processes in the same manner claimed.
Applicants further argue that the claims require that the new process condition data is applied for the current target thin film – but the claims do not actually require this.  The second to last limitation in the claim requires that the new process conditions are applied to deposit “the target film on the target substrate”, but all previous requirements in regard to the process include that the “target process” is performed but fail to actually require the target substrate, and therefore the claims are open to the initial process being performed on a different substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715